125 F.3d 858
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  Srinivasan KRISHNAMURTHY;  Annapoorna Krishnamurthy, Debtors,Srinivasan KRISHNAMURTHY;  Annapoorna Krishnamurthy, Appellants,v.Prasad NIMMAGADDA;  LIH Guin Nimmagadda, Appellees.
No. 97-15622.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 22, 1997.**Decided Sept. 26, 1997.

Appeal from the Ninth Circuit Bankruptcy Appellate Panel, No. NC-96-01409-MOV;  Meyers, Ollason and Volinn, Judges, Presiding.
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Chapter 7 debtors Srinivasan and Annapoorna Krishnamurthy appeal pro se the Bankruptcy Appellate Panel's ("BAP") published decision holding that their former partners, Prasad and Lih Guin Nimmagadda, had a valid, nondischargeable claim based on a California state court judgment for fraud and breach of fiduciary duty.  We have jurisdiction pursuant to 28 U.S.C. § 158(d).


3
We independently review the bankruptcy court's rulings on appeal from the BAP, see Roosevelt v. Roosevelt ( In re Roosevelt), 87 F.3d 311, 313 (9th Cir.1996), reviewing conclusions of law de novo and findings of fact for clear error, see Alsberg v. Robertson (In re Alsberg), 68 F.3d 312, 314 (9th Cir.1995), cert. denied, --- U.S. ----, 116 S.Ct. 1568 (1996).


4
We affirm the bankruptcy court's decision for the reasons stated in the BAP's well-reasoned opinion.  See Krishnamurthy v. Nimmagadda (In re Krishnamurthy), 209 B.R. 714 (B.A.P. 9th Cir.1997).1


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Appellants' request for judicial notice of records from the proceedings below is granted.  See United States v. Wilson, 631 F.2d 118, 119 (9th Cir.1980).  Their request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Appellees' request for attorney fees is denied without prejudice to their requesting such an award in a separately filed motion.  See Fed.R.Civ.P. 38;  Gabor v. Frazer, 78 F.3d 459, 459 (9th Cir.1996)